1 Investor Relations Report As of September 30, 2007 2 Disclosure When used in this presentation, filings by Vineyard National Bancorp ("Company") with the Securities andExchange Commission ("SEC"), or other public or stockholder communications, or in oral statements madewith the approval of an authorized executive officer, the words or phrases "will likely result," "are expectedto," "will continue," "is anticipated," "estimate," "project," "believe" or similar expressions are intended toidentify "forward-looking statements" within the meaning of the Private Securities Litigation Reform Act of1995. The Company wishes to caution you that all forward-looking statements are necessarily speculative andnot to place undue reliance on any such forward-looking statements, which speak only as of the date made.Also, the Company wishes to advise you that various risks and uncertainties could affect the Company'sfinancial performance and cause actual results for future periods to differ materially from those anticipated orprojected. Specifically, the Company cautions you that important factors could affect the Company's businessand cause actual results to differ materially from those expressed in any forward-looking statement made by,or on behalf of, the Company, including: general economic conditions in its market area, particularly changesin economic conditions in the real estate industry or real estate values in our market, changes in marketinterest rates, increased loan prepayments, risk associated with credit quality, and other risks with respect toits business and/or financial results detailed in the Company's press releases and filings with the SEC. You areurged to review the risks described in such releases and filings. The risks highlighted herein should not beassumed to be the only factors that could affect future performance of the Company. The Company does notundertake, and specifically disclaims any obligation, to publicly release the result of any revisions that may bemade to any forward-looking statements to reflect the occurrence of anticipated or unanticipated events orcircumstances after the date of such statements. 3 Our Values Creativity. Integrity. Flexibility. The bottom line… It’s all about People 4 OverviewAt September 30, 2007 m Traded on the NASDAQ Global Market System under the symbol “VNBC” m Market price - closed at $16.72(1) m $2.5 billion in assets m Total shares outstanding(2) - approximately 10.8 million m Market Capitalization - approximately $181 million(1)(2) m Inside ownership most recent quarter end - approximately 15% m Institutional ownership most recent quarter end - approximately 50% (1) Based on closing stock price as of September 28, 2007 (2) Includes unreleased and unallocated ESOP shares 5 OverviewAt September 30, 2007 (1)Based on closing stock price as of September 28, 2007 (2) Source: SNL Financial Oct. 19, 2007 Price Valuation Measures m 12 month trailing price to earnings (“P/E”) - 8.57(1) m Forward P/E fiscal year end Dec. 31, 2008 - 8.0 (based on analysts’ estimates) (1) m Price/Book most recent quarter- 1.2(1) m Price/tangible book - 1.7(1) m 3Q’07/TTM Net Income - $5.5 / $22.5 million m 3Q’07/TTM Diluted EPS - $0.45 / $1.95 m Analyst coverage - four (4) ♦ Howe Barnes Hoefer & Arnett ♦ Oppenheimer ♦ RBC Capital Markets ♦ Sidoti & Company, LLC ♦ Consensus 2007 - $2.09(2) ♦ Consensus 2008 - $2.35(2) 6 Capital Management Balance Sheet Effectiveness Operational Efficiency Consistent EPS Growth Key Financial Principles Key Strategic Principles 7 Return on Avg. Assets Efficiency Ratio Target Comm. 20% Bank Target 1.50% Bank Target 45% Annual Growth Target 15-20% Target Tang. 25% Bancorp Target 1.25% Bancorp Target 50% Strategic Performance 8 (Earnings and EPS Annualized for ’07) Operating Strategies Vineyard’s unique strategic drivers… • Diverse asset base and organizational structure • Strong operating efficiency • Operates within 20 unique markets • Development and enhancement of 10 specialty products • Branding and marketing of the Vineyard franchise − In target geographic markets − In target product markets …deliver strong results • 12 Inland Empire community banking centers • 4 community banking center presence in wealth communities • 5 regional financial centers throughout CA • State of the art cash management products • Consistent, balanced growth since 2000 9 Ventura County San Gabriel Valley West Side Orange County Palm Desert Temecula Valley North San Diego ● Full Service Banking Center § Regional Financial Centers Our Markets Northern CA ● 10 # of VNBCBranches 2006 pop.(MM) % Pop. Growth2000-2006 Proj. % ∆ Pop.2006-2011 Los Angeles 7 10.0 6.7% 4.6% San Bernardino 5 2.0 17.3% 15.6% Orange 1 3.0 8.4% 6.2% Riverside 1 2.0 30.6% 25.9% San Diego 1 3.0 9.0% 6.5% Marin 1 0.2 1.2% .77% VNBC’s MarketTotals 16 20.5 9.9% 8.0% US 303.5 7.87% 6.66% Source: SNL Financial Vineyard Bank: Serving the Largest and FastestGrowing Markets in the U.S. 11 The MarketplaceWell Established in… m The Inland Empire: Ш Represents the counties of Riverside and San Bernardino, one of the fastest growing regions in the United States Ш Major distribution hub for goods coming in through the Los Angeles Harbors Ш Availability of “affordable” and buildable land for housing, commercial and retail development in support of the Los Angeles and Orange County regions 12 The MarketplaceWell Established in… m Emerging presence in Southern California Coastal Communities: Ш Represents the confluence of entrepreneurs and the accumulation of wealth; providing significant new opportunities Ш From San Diego through Orange County into the west side of Los Angeles coast and up into Ventura and Santa Barbara counties Ш Significant opportunities for cash management services, construction lending and income property lending 13 The MarketplaceWell Established in… m Expansion into Northern California: Ш Represents similar characteristics to the southern California Coastal luxury communities Ш Marin County Banking Center - allows us to access the North Bay and Central Valley which have similar product and market characteristics to that of our existing product offerings Ш Monterey and Santa Clara Regional Financial Centers will support the further expansion into Northern California 14 Risk Management Louie Couto Senior Vice President Chief Risk Officer Audit Lending Production Michael Cain Executive Vice President Chief Lending Officer Client Lending Credit Rick Hagan Executive Vice President Chief Credit Officer Credit Administration Credit Operations Portfolio Management Underwriting Funding Chris Walsh Executive Vice President, Chief Banking Officer Banking Centers Cash Management Community Banking Administration Operation Services Religious Financial Group Finance Gordon Fong Executive Vice President Chief Financial Officer Culture Karyn Elkington Senior Vice President Chief Culture Officer Internal Communication Accounting Administration Don Pelgrim Executive Vice President Chief Administrative Officer Finance Financial Analysis Information Security Compliance Corporate Services Image & Brand Strategic Partners InformationTechnology Employee Recognition Facilities Human Resources Vintage University RE ConstructionIndustries Income Property SBA Lending Luxury Home & Tract Home Construction Strategic Design Norm Morales Chief Executive Officer 15 Luxury Construction SBA Commercial/ Business Multi- Family Income Property Tract Construction Future 3-5 yrs: Organic Growth Our Strategic Map Past 6 yrs: Community Banking 20+ Unique Markets 10+ Expert Niches Future 5-7/10 yrs & Beyond: Franchise Maturity 16 Actual % as of2006 Projected % as of2009 Targeted Ranges Lending Mix Real Estate Construction& Land 49% 38% 20-50% Commercial & Industrial 6% 13% 10-20% Real Estate Mortgage 41% 45% 15-55% Consumer & all other 4% 4% <10% Deposit Mix Demand & NOW 19% 24% 10-25% Savings & Time 50% 42% 30-50% MMDA 31% 34% 30-50% Market Mix Inland Empire 65% 45% 30-50% Southern Ca. Coast 30% 45% 30-50% Northern Ca. 5% 10% 10-25% Strategic Target Mixes 17 Total Loans and Deposits 18 29% 8% 29% 8% 8% 1% 3% 1% As of September 30, 2007 Total loans - $2.0 billion Loan Composition Luxury Home Land Luxury Home Const. Tract Home Const. Tract Home Land Com'l Const. Com'l Land Com'l CRE Multi-Family & Other Residential Real Estate 19 As of September 30, 2007 Deposit Composition 20 • Organic deposit growth Ш Community positioning and expansion within current markets Ш Acquisition of teams within new growth markets Ш Targeted deposit market share of 20% 6 of 16 markets capture more than 20% 4 of 16 markets capture 10% minimum target Core Deposit StrategiesBanking Center Market Share 100% 100% Source FDIC Deposit Market Share by Zip Code 21 Strong performance over time Diverse revenue and distribution channels Well established credit culture Developing broad-based deposit base Well established in robust growth markets A commitment to build shareholder value Employees, Customers, Investors…. “PEOPLE are our most valuable asset” Emerging presence in wealth and entrepreneur communities A proven business model: Vineyard National Bancorp Has… 22 Thank you www.vnbcstock.com
